     Case 4:20-cv-00145-WTM-CLR Document 30 Filed 08/10/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


CENTRAL STATES TRUCKING CO.


       Plaintiff,
                                                            CIVIL ACTION FILE NO.
V.

                                                           4:20-CV-00145-WTM-CLR
ANDREA MORGAN,AMBER SMALL AND
TIGER TRANS LLC



       Defendants.




                    CONSENT INTERLOCUTORY INJUNCTION ORDER


       Upon agreement of the parties:

       IT IS HEREBY ORDERED AND DECREED THAT:


       1.     Defendants are enjoined and restrained, directly or indirectly, and whether alone

or in concert with others, until further Order of this Court or the expiration of sixty (60) days

from August O,2020, from;

              a)      as to Defendant Morgan soliciting, contacting, calling upon or otherwise

                      providing any services to any customer of Plaintiff with which Defendant

                      Morgan had business contact during the last twelve (12) months of her

                      employment with Plaintiff, with a view toward the sale or providing of

                      any service or product competitive with any service or product sold or

                      provided by Plaintiff during Defendant's employment with Plaintiff.

                      Plaintiff is to provide Defendants with a list of such customers.




                                        - 1 -
     Case 4:20-cv-00145-WTM-CLR Document 30 Filed 08/10/20 Page 2 of 3



                       Customers with whom Defendant Tiger Trans, LLC had a relationship

                       prior to April 1, 2020, are not included in this Order.

               b)      as to Defendant Morgan, soliciting or encouraging any current employee

                       or independent contractor of Plaintiff to leave Plaintiffs employ or

                       otherwise perform services for or on behalf of Defendants; and

               c)      as to all Defendants, using, distributing, disclosing, publishing or

                       otherwise disseminating any of Plaintiffs Confidential Information (as

                       those terms are defined by Morgan's Non-Solicitation and Confidentiality

                       Agreement ("Agreement"), a copy of which is attached as Exhibit "A" to

                       this Order and applicable Georgia law).

       2.      Defendants Morgan and Small are prohibited from deleting, destroying or

otherwise modifying or removing any data or computer program on the computer equipment

used by Defendants Morgan and Small to receive the information identified on Exhibits 3

through 57 submitted in support of Plaintiffs Motion for a Preliminary Injunction, from the date

of this Order until after this computer equipment has been imaged for inspection and analysis by

a third party computer forensic expert paid for by Plaintiff and agreed to by Defendants. The

digital imaging shall be carried out as follows:

       a.      no information or data shall be added to, or removed from,the equipment;

       b.      it shall be completed as soon as possible, and in any event within 48 hours after

Defendants deliver the computer equipment to the third-party forensic expert;

       c.      the computer equipment shall be returned to Defendants upon completion of the

imaging process;

       d.      the examiner shall make two images of the equipment at issue:(1)counsel for




                                          - 2 -
     Case 4:20-cv-00145-WTM-CLR Document 30 Filed 08/10/20 Page 3 of 3



       Plaintiff shall be given one copy; and (2) counsel for Defendants, or Defendants

themselves, shall be provided with another copy.

       3.       The parties may engage in expedited discovery by requiring the production of

documents on fifteen (15) days' notice; and depositions of parties and non-parties on five (5)

days' notice.

       4.       This Order shall expire by its own terms after sixty (60) days, unless otherwise

extended by the Court.

       so ORDERED THIS                 of                      ■ 2020 at     o'clock,^.m.




                                     Judge, United States DistM:t Court
                                     Southern District of Georgia



Prepared and Submitted By:


A'/ DesHm'S. Washinston
Jeffrey D. Mokotoff
Georgia Bar No. 515472
jmokotoff@fordharrison.com
Destiny S. Washington
Georgia Bar No. 435138
dwashington@fordharrison.com
Estefania P. Ramirez
Georgia Bar No. 839174
eramirez@fordharrison.com

Ford & Harrison LLP
271 17"^ Street, NW
Suite 1900
Atlanta, GA 30363
(404) 888-3800

Attorneysfor Plaintiff




                                         - 3 -
